FILED
                            NOT FOR PUBLICATION
                                                                           AUG 22 2016
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

NATIONAL LABOR RELATIONS                         No. 71-01092
BOARD,
                                                 NLRB No. 20-CC-1008
              Petitioner,
                                                 ORDER*
 v.

TEAMSTERS UNION LOCAL NO.70,
INTERNATIONAL BROTHERHOOD
OF TEAMSTERS, CHAUFFEURS,
WAREHOUSEMEN & HELPERS OF
AMERICA,

              Respondent.

NATIONAL LABOR RELATIONS                         No. 82-07451
BOARD,
                                                 NLRB No. 32-CC-509
              Petitioner,

 v.

TEAMSTERS UNION LOCAL NO. 70,
INTERNATIONAL BROTHERHOOD
OF TEAMSTERS, CHAUFFEURS,
WAREHOUSEMEN & HELPERS OF
AMERICA,

              Respondent.

         *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                  On Motion to Modify Judgments of This Court
              Enforcing Orders of the National Labor Relations Board

                      Argued and Submitted August 12, 2016
                            San Francisco, California

Before: HAWKINS and GRABER, Circuit Judges, and SELNA,** District Judge.

      Teamsters Union Local No. 70 ("Union") has moved for relief from several

of our judgments pursuant to Federal Rule of Civil Procedure 60(b). Under Rule

60(b), a party seeking modification "bears the burden of establishing that a

significant change in circumstances warrants revision of the decree." Rufo v.

Inmates of Suffolk Cty. Jail, 502 U.S. 367, 383 (1992). The Union argues that the

Supreme Court’s opinion in Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015), is a

significant change in circumstances that warrants revision of our judgments. We

disagree and deny the motion.

      We assume, without deciding, that Reed changed the Supreme Court’s First

Amendment jurisprudence in some respects. But it did not do so in a way that

matters here. When faced with a constitutional challenge, the Supreme Court has

not disturbed the National Labor Relations Act’s prohibition against peaceful

secondary picketing. NLRB v. Retail Store Emps. Union, Local 1001, 447 U.S.

         **
           The Honorable James V. Selna, United States District Judge for the
Central District of California, sitting by designation.

                                          2
607 (1980). The Court has recognized that picketing might have a coercive effect,

not entitling it to full First Amendment protection. See Bakery & Pastry Drivers

Local 802 v. Wohl, 315 U.S. 769, 776 (1942) (Douglas, J., concurring) ("Picketing

by an organized group is more than free speech, since it involves patrol of a

particular locality and since the very presence of a picket line may induce action of

one kind or another, quite irrespective of the ideas which are being disseminated.").

Reed, in result and rationale, does not necessarily undermine these cases.

Therefore, we are not free to disregard the Supreme Court’s picketing-specific

jurisprudence. See Agostini v. Felton, 521 U.S. 203, 237 (1997) ("[I]f a precedent

of this Court has direct application in a case, yet appears to rest on reasons rejected

in some other line of decisions, the Court of Appeals should follow the case which

directly controls, leaving to this Court the prerogative of overruling its own

decisions." (internal quotation marks omitted)). Because the Union has established

no relevant change in law, we may not revise our previous judgments.

      Accordingly, the motion is DENIED.




                                           3